Citation Nr: 1504566	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  06-25 872	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to additional benefits for T.R. as a dependent spouse.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from October 1985 to January 1989 and from February 1991 to February 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision by the RO in Lincoln, Nebraska.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in St. Paul, Minnesota.

In October 2006, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is of record.

In June 2007, the Board remanded the case for further development.  After taking further action, the agency of original jurisdiction (AOJ) confirmed and continued the prior denial and returned the case to the Board.

In March 2010, the Board granted the Veteran's former attorney's request to withdraw from representation.  38 C.F.R. § 20.608 (2009).  The Veteran was thereafter advised that he could authorize another organization or person to represent him.  By reply received in April 2010, he indicated that he wished to represent himself.

The Board denied the Veteran's appeal in May 2010.  He appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court issued a memorandum decision affirming the Board's May 2010 decision.  Subsequently, however, in November 2012, the Court granted the Veteran's motion for reconsideration of its July 2012 decision and issued a new memorandum decision that vacated the Board's May 2010 decision and remanded the matter for further development and readjudication.

In July and December 2013, the Board granted the Veteran's requests for extension of time to submit additional evidence.  In October 2014, the Board denied his requests for a further extension.

The Board notes that, in addition to the paper claims file, the Veteran also has records stored in paperless, electronic Virtual VA and Veterans Benefits Management (VBMS) files.  The electronic files include additional materials, which the Board has reviewed.

For the reasons set forth below, this appeal is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

In its November 2012 memorandum decision, the Court found that the Board had failed to consider whether the purported marriage between the Veteran and P.K.B. (who has also gone by various other names) might be invalid because P.K.B. had entered into marriage with the Veteran prior to dissolution of one or more earlier marriages on her part.  The Court also found that VA had failed to assist the Veteran in obtaining records from the Defense Enrollment Eligibility Reporting System (DEERS) for purposes of determining whether P.K.B. was married to a man other than the Veteran on December 31, 1991 (the date of the Veteran's purported marriage to P.K.B.).  In light of the Court's decision, additional development is required.

In June 2007, the Board requested development that was not accomplished by the AOJ; specifically, obtaining the Veteran's VA vocational rehabilitation and educational benefits folders, or legible copies thereof, for association with the claims file.  Inasmuch as the case must be remanded for other reasons, efforts to complete the previously requested development should also be undertaken.  The AOJ should, in addition, make efforts to obtain copies of transcripts of relevant tax records, as outlined in an April 2008 Report of Contact between the AOJ and the Internal Revenue Service (IRS), after obtaining a completed IRS Form 4605T from the appellant.



For the reasons stated, this case is REMANDED for the following actions:

1.  Assist the Veteran in obtaining records from DEERS for purposes of ascertaining whether P.K.B. was married to a man other than the Veteran on December 31, 1991 (the date of the Veteran's purported marriage to P.K.B.).  The evidence obtained, if any, must be associated with the claims file.

2.  Obtain the Veteran's VA vocational rehabilitation folder, or a legible copy thereof, and associate it with the claims file.

3.  Obtain the Veteran's VA educational benefits folder, if any, or a legible copy thereof, and associate it with the claims file.

4.  Provide the Veteran with an IRS Form 4605T and ask him to complete and return it.  If he does, make efforts to obtain copies of transcripts of relevant tax records, as outlined in an April 2008 Report of Contact between the AOJ and the IRS, for purposes of determining whether the Veteran, at any time subsequent to December 31, 1991, filed income tax returns as a married individual and, if so, to whom he reported to be married; and the identity of any children claimed as dependents.  The evidence obtained, if any, must be associated with the record on appeal.  (No income or other financial data should or need be sought.)

5.  Refer the Veteran's case to VA Regional Counsel for purposes of ascertaining, to the extent feasible, whether the purported marriage between the Veteran and P.K.B. (who has also gone by various other names) is invalid because P.K.B. entered into marriage with the Veteran prior to dissolution of one or more earlier marriages on her part; specifically, to J.L.C. in March 1984, to W.L.M. in May 1985, to D.G.K. in October 1989, and/or to M.M. (on an unspecified, subsequent date, prior to December 31, 1991).  The Regional Counsel's findings should be associated with the claims file.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case (SSOC).  

After the Veteran has been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.
 
This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

